174 S.W.3d 53 (2005)
STATE of Missouri, Respondent,
v.
Kevin HOWARD, Appellant.
No. ED 85164.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Amy M. Bartholow, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kevin Howard ("defendant") appeals the judgment on his conviction of one count of first-degree assault and one count of armed criminal action. Defendant claims the trial court erred in refusing to instruct the jury on the lesser-included offense of second-degree assault.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).